                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


JOHN DAWKINS                                           CIVIL ACTION NO. 18-1381
     REG. # 19518-424

VERSUS                                                 JUDGE S. MAURICE HICKS, JR.

USA                                                    MAGISTRATE JUDGE KAY


                                      JUDGMENT

        For the reasons stated in the Report and Recommendation (Record Document 4)

of the Magistrate Judge previously filed herein, determining that the findings are correct

under the applicable law, and noting the lack of objections to the Report and

Recommendation in the record;

        IT IS ORDERED that the instant petition for writ of habeas corpus be DISMISSED

WITHOUT PREJUDICE for lack of jurisdiction.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 17th day of December,

2018.
